

	

		II

		Calendar No. 299

		109th CONGRESS

		1st Session

		S. 2032

		IN THE SENATE OF THE UNITED STATES

		

			November 17, 2005

			Mr. Shelby, from the

			 Committee on Banking, Housing, and Urban

			 Affairs, reported the following original bill; which was read

			 twice and placed on the calendar

		

		A BILL

		To authorize the Secretary of Homeland Security to award

		  grants to public transportation agencies to improve security, and for other

		  purposes.

	

	

		1.Short title; table of

			 contents

			(a)Short

			 titleThis Act may be cited

			 as the Public Transportation Terrorism

			 Prevention Act of 2005.

			(b)Table of

			 contentsThe table of contents for this Act is as follows:

				

					Sec. 1. Short title; table of

				contents.

					Sec. 2. Findings and purpose.

					Sec. 3. Security assessments.

					Sec. 4. Security assistance grants.

					Sec. 5. Intelligence sharing.

					Sec. 6. Research, development, and demonstration

				grants.

					Sec. 7. Reporting requirements.

					Sec. 8. Authorization of appropriations.

					Sec. 9. Sunset provision.

				

			2.Findings and

			 purpose

			(a)FindingsCongress

			 finds that—

				(1)public

			 transportation systems throughout the world have been a primary target of

			 terrorist attacks, causing countless death and injuries;

				(2)5,800 public

			 transportation agencies operate in the United States;

				(3)14,000,000 people

			 in the United States ride public transportation each work day;

				(4)safe and secure

			 public transportation systems are essential for the Nation’s economy and for

			 significant national and international public events;

				(5)the Federal

			 Transit Administration has invested $74,900,000,000 since 1992 for construction

			 and improvements to the Nation’s public transportation systems;

				(6)the Federal

			 Government appropriately invested $18,100,000,000 in fiscal years 2002 through

			 2005 to protect our Nation’s aviation system and its 1,800,000 daily

			 passengers;

				(7)the Federal

			 Government has allocated $250,000,000 in fiscal years 2003 through 2005 to

			 protect public transportation systems in the United States;

				(8)the Federal

			 Government has invested $7.38 in aviation security improvements per passenger,

			 but only $0.007 in public transportation security improvements per

			 passenger;

				(9)the Government

			 Accountability Office, the Mineta Institute for Surface Transportation Policy

			 Studies, the American Public Transportation Association, and many

			 transportation experts have reported an urgent need for significant investment

			 in public transportation security improvements; and

				(10)the Federal

			 Government has a duty to deter and mitigate, to the greatest extent

			 practicable, threats against the Nation’s public transportation systems.

				3.Security

			 assessments

			(a)Public

			 transportation security assessments

				(1)SubmissionNot

			 later than 30 days after the date of enactment of this Act, the Federal Transit

			 Administration of the Department of Transportation shall submit all public

			 transportation security assessments and all other relevant information to the

			 Secretary of Homeland Security.

				(2)ReviewNot

			 later than July 31, 2006, the Secretary of Homeland Security shall review and

			 augment the security assessments received under paragraph (1).

				(3)AllocationsThe

			 Secretary of Homeland Security shall use the security assessments received

			 under paragraph (1) as the basis for allocating grant funds under section 4,

			 unless the Secretary notifies the Committee on Banking, Housing, and Urban

			 Affairs of the Senate that the Secretary has determined that an adjustment is

			 necessary to respond to an urgent threat or other significant factors.

				(4)Security

			 improvement prioritiesNot later than September 30, 2006, the

			 Secretary of Homeland Security, after consultation with the management and

			 employee representatives of each public transportation system for which a

			 security assessment has been received under paragraph (1), shall establish

			 security improvement priorities that will be used by public transportation

			 agencies for any funding provided under section 4.

				(5)UpdatesNot

			 later than July 31, 2007, and annually thereafter, the Secretary of Homeland

			 Security shall—

					(A)update the

			 security assessments referred to in this subsection; and

					(B)conduct security

			 assessments of all public transportation agencies considered to be at greatest

			 risk of a terrorist attack.

					(b)Use of security

			 assessment informationThe Secretary of Homeland Security shall

			 use the information collected under subsection (a)—

				(1)to establish the

			 process for developing security guidelines for public transportation security;

			 and

				(2)to design a

			 security improvement strategy that—

					(A)minimizes

			 terrorist threats to public transportation systems; and

					(B)maximizes the

			 efforts of public transportation systems to mitigate damage from terrorist

			 attacks.

					(c)Bus and rural

			 public transportation systemsNot later than July 31, 2006, the

			 Secretary of Homeland Security shall conduct security assessments, appropriate

			 to the size and nature of each system, to determine the specific needs

			 of—

				(1)local bus-only

			 public transportation systems; and

				(2)selected public

			 transportation systems that receive funds under section 5311 of title 49,

			 United States Code.

				4.Security

			 assistance grants

			(a)Capital

			 security assistance program

				(1)In

			 generalThe Secretary of Homeland Security shall award grants

			 directly to public transportation agencies for allowable capital security

			 improvements based on the priorities established under section 3(a)(4).

				(2)Allowable use

			 of fundsGrants awarded under paragraph (1) may be used

			 for—

					(A)tunnel protection

			 systems;

					(B)perimeter

			 protection systems;

					(C)redundant

			 critical operations control systems;

					(D)chemical,

			 biological, radiological, or explosive detection systems;

					(E)surveillance

			 equipment;

					(F)communications

			 equipment;

					(G)emergency

			 response equipment;

					(H)fire suppression

			 and decontamination equipment;

					(I)global

			 positioning or automated vehicle locator type system equipment;

					(J)evacuation

			 improvements; and

					(K)other capital

			 security improvements.

					(b)Operational

			 security assistance program

				(1)In

			 generalThe Secretary of Homeland Security shall award grants

			 directly to public transportation agencies for allowable operational security

			 improvements based on the priorities established under section 3(a)(4).

				(2)Allowable use

			 of fundsGrants awarded under paragraph (1) may be used

			 for—

					(A)security training

			 for public transportation employees, including bus and rail operators,

			 mechanics, customer service, maintenance employees, transit police, and

			 security personnel;

					(B)live or simulated

			 drills;

					(C)public awareness

			 campaigns for enhanced public transportation security;

					(D)canine patrols

			 for chemical, biological, or explosives detection;

					(E)overtime

			 reimbursement for enhanced security personnel during significant national and

			 international public events, consistent with the priorities established under

			 section 3(a)(4); and

					(F)other appropriate

			 security improvements identified under section 3(a)(4), excluding routine,

			 ongoing personnel costs.

					(c)Congressional

			 notificationNot later than 3 days before the award of any grant

			 under this section, the Secretary of Homeland Security shall notify the

			 Committee on Banking, Housing, and Urban Affairs of the Senate of the intent to

			 award such grant.

			(d)Public

			 transportation agency responsibilitiesEach public transportation

			 agency that receives a grant under this section shall—

				(1)identify a

			 security coordinator to coordinate security improvements;

				(2)develop a

			 comprehensive plan that demonstrates the agency’s capacity for operating and

			 maintaining the equipment purchased under this section; and

				(3)report annually

			 to the Department of Homeland Security on the use of grant funds received under

			 this section.

				(e)Return of

			 misspent grant fundsIf the Secretary of Homeland Security

			 determines that a grantee used any portion of the grant funds received under

			 this section for a purpose other than the allowable uses specified for that

			 grant under this section, the grantee shall return any amount so used to the

			 Treasury of the United States.

			5.Intelligence

			 sharing

			(a)Intelligence

			 sharingThe Secretary of Homeland Security shall ensure that the

			 Department of Transportation receives appropriate and timely notification of

			 all credible terrorist threats against public transportation assets in the

			 United States.

			(b)Information

			 sharing analysis center

				(1)EstablishmentThe

			 Secretary of Homeland Security shall provide sufficient financial assistance

			 for the reasonable costs of the Information Sharing and Analysis Center for

			 Public Transportation (referred to in this subsection as the

			 ISAC) established pursuant to Presidential Directive 63, to

			 protect critical infrastructure.

				(2)Public

			 transportation agency participationThe Secretary of Homeland

			 Security—

					(A)shall require

			 those public transportation agencies that the Secretary determines to be at

			 significant risk of terrorist attack to participate in the ISAC;

					(B)shall encourage

			 all other public transportation agencies to participate in the ISAC; and

					(C)shall not charge

			 a fee to any public transportation agency for participating in the ISAC.

					6.Research,

			 development, and demonstration grants

			(a)Grants

			 authorizedThe Secretary of Homeland Security, in consultation

			 with the Federal Transit Administration, shall award grants to public or

			 private entities to conduct research into, and demonstrate, technologies and

			 methods to reduce and deter terrorist threats or mitigate damages resulting

			 from terrorist attacks against public transportation systems.

			(b)Use of

			 fundsGrants awarded under subsection (a) may be used to—

				(1)research

			 chemical, biological, radiological, or explosive detection systems that do not

			 significantly impede passenger access;

				(2)research imaging

			 technologies;

				(3)conduct product

			 evaluations and testing; and

				(4)research other

			 technologies or methods for reducing or deterring terrorist attacks against

			 public transportation systems, or mitigating damage from such attacks.

				(c)Reporting

			 requirementEach entity that receives a grant under this section

			 shall report annually to the Department of Homeland Security on the use of

			 grant funds received under this section.

			(d)Return of

			 misspent grant fundsIf the Secretary of Homeland Security

			 determines that a grantee used any portion of the grant funds received under

			 this section for a purpose other than the allowable uses specified under

			 subsection (b), the grantee shall return any amount so used to the Treasury of

			 the United States.

			7.Reporting

			 requirements

			(a)Semi-annual

			 report to Congress

				(1)In

			 generalNot later than March 31 and September 30 of each year,

			 the Secretary of Homeland Security shall submit a report, containing the

			 information described in paragraph (2), to—

					(A)the Committee on

			 Banking, Housing, and Urban Affairs of the Senate;

					(B)the Committee on

			 Homeland Security and Governmental Affairs of the Senate; and

					(C)the Committee on

			 Appropriations of the Senate.

					(2)ContentsThe

			 report submitted under paragraph (1) shall include—

					(A)a description of

			 the implementation of the provisions of sections 3 through 6;

					(B)the amount of

			 funds appropriated to carry out the provisions of each of sections 3 through 6

			 that have not been expended or obligated; and

					(C)the state of

			 public transportation security in the United States.

					(b)Annual report

			 to governors

				(1)In

			 generalNot later than March 31 of each year, the Secretary of

			 Homeland Security shall submit a report to the Governor of each State with a

			 public transportation agency that has received a grant under this Act.

				(2)ContentsThe

			 report submitted under paragraph (1) shall specify—

					(A)the amount of

			 grant funds distributed to each such public transportation agency; and

					(B)the use of such

			 grant funds.

					8.Authorization of

			 appropriations

			(a)Capital

			 security assistance programThere are authorized to be

			 appropriated $2,370,000,000 for fiscal year 2007 to carry out the provisions of

			 section 4(a), which shall remain available until expended.

			(b)Operational

			 security assistance programThere are authorized to be

			 appropriated to carry out the provisions of section 4(b)—

				(1)$534,000,000 for

			 fiscal year 2007;

				(2)$333,000,000 for

			 fiscal year 2008; and

				(3)$133,000,000 for

			 fiscal year 2009.

				(c)IntelligenceThere

			 are authorized to be appropriated such sums as may be necessary to carry out

			 the provisions of section 5.

			(d)ResearchThere

			 are authorized to be appropriated $130,000,000 for fiscal year 2007 to carry

			 out the provisions of section 6, which shall remain available until

			 expended.

			9.Sunset

			 provisionThe authority to

			 make grants under this Act shall expire on October 1, 2009.

		

	

		November 17, 2005

		Read twice and placed on the calendar

	

